DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the claims, filed on 01/15/2021. Claims 1-3, 11-15 and 23-27 are canceled, Claims 28-29 were previously canceled, and Claims 4-10 and 16-22 are pending in current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone interview with Ms. Wen Xie on 01/29/2021.
The application has been amended as follows: 
Claim 1 has been amended. 

IN THE CLAIMS
Claim 4. (Currently Amended)	 A bicycle control device comprising:
an electronic controller configured to control an operational state of an electric auxiliary drive, which assists in travel of a bicycle, based on an operational state of 
the electronic controller being configured to control the operation mode based on the operational state of the suspension, the electronic controller being further configured to control the operational state of the electric auxiliary drive based on at least one of [[the]] a movement state, [[the]] a travel amount, [[the]] a damping force and [[the]] a repulsion force of the suspension,
the operation mode including a first operation mode in which travel of the bicycle is assisted at a first assist ratio of a drive force of the electric auxiliary drive to a manual driving force inputted to the bicycle, and
the electronic controller being further configured to control the electric auxiliary drive so that the operation mode is set to the first operation mode upon determining the movement state of the suspension is a locked state

Allowable Subject Matter
Claims 4-10 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 4, the closest prior arts, Ichida et al. (US 20120221205) and Tauchi et al. (US 2015/0120119) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 4. The other prior arts on record also fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 4. Therefore, Claim 4 is considered novel 
Regarding Claim 16, the closest prior arts, Ichida et al. (US 20120221205) and Tauchi et al. (US 2015/0120119) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 16. The other prior arts on record also fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 16. Therefore, Claim 16 is considered novel and non-obvious and is therefore allowed. Claims 17-22 depends upon independent claim 16; therefore, these claims are also allowed by virtue of dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664